Citation Nr: 9909040	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-20 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida



THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred as a result of private medical treatment rendered 
beginning February 21, 1997. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida, (hereinafter AOJ).   


REMAND

Review of the instant record reveals a conflict in the 
evidence that may be crucial as to the outcome of this claim.  
The conflict surrounds events on February 21, 1997.  There is 
also a matter of a personal hearing that the appellant 
requested, which will be clarified in view of the need for 
other development below.

The appellant has asserted that he presented to the VA 
outpatient clinic in Orlando, Florida, on February 21, 1997.  
He claims to have been evaluated by the VA, on an emergency 
basis, and then transferred to the private facility in 
question by VA medical personnel, who arranged for the 
ambulance.  Requests of the VA facility have resulted in 
information that the appellant was not seen on that date at 
that facility.

Adding to the conflict in the evidence is information from 
the private hospital.  Records reveal a clinical history that 
the appellant had been treated by the VA on the day in 
question.  An admission record reveals that he presented to 
the emergency room via ambulance.  

The admission records from the private emergency room do not 
appear to be on file.  Moreover, it does not appear that an 
attempt to ascertain the ambulance company has been made.  An 
attempt to identify the ambulance company, the pick-up point 
for this veteran, and who paid for the ambulance (if anyone) 
should be undertaken.  Documentation of attempts undertaken 
should be associated with the claims folder.

While the case is undergoing development, it should be 
ascertained for the record whether the Orlando VA outpatient 
clinic has any type of "emergency room" procedures, or a 
separate emergency area.  If so, it should be certified that 
records of that "area" have been searched to ascertain 
whether the appellant was present, however briefly, at the 
facility.  Documentation should be placed in the records to 
clarify this matter.

Regarding the personal hearing, it is noted on the 
certification of appeal that the appellant had failed in 
three opportunities to report.  Careful review of the records 
does not confirm this observation.  The appellant was 
schedule for a hearing in November 1997.  This hearing was 
apparently canceled pursuant to request of Medical Center 
hearing personnel.  

The veteran was then scheduled for a December 2, 1997 
hearing.  It is unclear why this hearing was not held.  The 
record before the Board contains a notification, apparently 
sent to the appellant on December 2, 1997, notifying him of a 
January 20, 1997, hearing.  Clearly, the hearing was to be 
scheduled for 1998, but corrective notice was not sent, and 
what appear to be opening notes for the hearing also contain 
the January 1997 date.  In view of the other development 
indicated, clarification of whether the appellant still 
desires a hearing will be undertaken.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The AOJ should, with the appellant's 
assistance as indicated, attempt to 
obtain copies of the emergency room 
admission records from the private 
hospital.  Those records, and other 
information that the appellant might 
have, should be used to ascertain, if 
possible, the ambulance company that 
delivered the appellant to the private 
facility.  Documentation of efforts 
undertaken should be associated with the 
record.

2.  If the ambulance company can be 
ascertained, copies of all records 
pertaining to the appellant's trip should 
be obtained, to include where he was 
picked up, and who, or what organization 
paid for the trip to the private 
facility.  Documentation of efforts 
undertaken should be associated with the 
record.

3.  The AOJ should, through whatever 
means necessary ascertain, and document 
in the record, whether the VA outpatient 
clinic in Orlando, Florida, has an 
"emergency room" or "emergency area."  
If so, it should be determined, and 
documented for the records that the 
records of that area/room were searched 
for documentation of the appellant's 
claimed visit on February 21, 1997.

4.  The AOJ should ascertain whether 
pertinent funds have been authorized or 
exist for payment of private contracts, 
for the time period in question.

5.  The AOJ should contact the appellant 
and ascertain whether he desires a 
personal hearing before the AOJ.  If so, 
such hearing should be scheduled.  If 
not, readjudication of the claim should 
proceed.

When the aforementioned development has been accomplished, 
the claim should be reviewed by the AOJ.  To the extent 
benefits sought are not granted, the appellant and his 
representative should be provided with a supplemental 
statement of the case, and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the claims folder and the 
medical administrative "duplicative file" should be 
returned to the Board for further appellate consideration, as 
in order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the outcome 
in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



